DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/28/2021 and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: obtaining unit and display control unit, in claims 1-9.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates the status information obtaining unit and display control unit are realized by the CPU reading out the control program stored in the ROM.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sunao Murata (US 7265857 B1) in view of Andrew Ferlitsch et al (US 20020089688 A1).

Regarding claim 1, Murata discloses an information processing apparatus configured to be capable of communicating with an image output apparatus (Col. 2 lines 8-11) comprising: 
an obtaining unit configured to obtain status information indicating status of the image output apparatus from the image output apparatus (Col. 9 lines 41-47); and 
a display control unit configured to display a setting screen (Col. 7 lines 42-44 and Col. 4 lines 22-25 status information of the printer displayed); 
wherein in a case where the obtaining unit fails to obtain the status information (Col. 11 lines 39-41), the display control unit displays a predetermined warning display on the setting screen (Col. 11 lines 41-43).
Murata fails to explicitly disclose a display screen for setting print setting on a display unit and display a predetermined warning when a set value set on the setting screen is changed and no status information has been obtained.
Ferlitsch et al, in the same field of endeavor of obtaining the status of printer devices to determine print task delivery (Abstract), teaches a display screen for setting print setting on a display unit (¶ [34]) and display a predetermined warning when a set value set on the setting screen is changed and no status information has been obtained (¶ [40] offline printers not sending status information and triggering a notification to the user).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Murata comprising an obtaining unit configured to obtain status information indicating status of the image output apparatus from the image output apparatus and a display control unit configured to display a setting screen to utilize the teachings of Ferlitsch et al which teaches a display screen for setting print setting on a display unit and display a predetermined warning when a set value set on the setting screen is changed and no status information has been obtained to determine a next course of action to achieve a desired result.

Regarding claim 10, Murata discloses a method for controlling an information processing apparatus configured to be capable of communicating with an image output apparatus (see rejection of claim 1) comprising: 
obtaining status information indicating status of the image output apparatus from the image output apparatus (see rejection of claim 1); and 
displaying a setting screen for setting print setting on a display unit (see rejection of claim 1), 
wherein in a case where the status information is not obtained in the obtaining step and a set value set on the setting screen is changed, the displaying includes displaying a predetermined warning display on the setting screen (see rejection of claim 1).

Regarding claim 11, discloses a non-transitory computer readable storage medium storing a program which causes a computer to function as an information processing apparatus configured to be capable of communicating with an image output apparatus (Col. 1 lines 56-59), the program causing the computer to function as: 
an obtaining unit configured to obtain status information indicating status of the image output apparatus from the image output apparatus (see rejection of claim 1); and 
a display control unit configured to display a setting screen for setting print setting on a display unit (see rejection of claim 1); 
wherein in a case where the obtaining unit fails to obtain the status information and a set value set on the setting screen is changed, the display control unit displays a predetermined warning display on the setting screen (see rejection of claim 1).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Ferlitsch et al as applied to claim 1 above, and further in view of Akihiro Mitsui (US 20080144087 A1).

Regarding claim 2, Murata discloses the information processing apparatus according to claim 1 (see rejection of claim 1).
Murata fails to explicitly disclose wherein the display control unit is configured to display the predetermined warning display for each setting item of the print setting and displays the predetermined warning display related to the setting item including the changed set value.
Mitsui, in the same field of endeavor of utilizing display areas on a print setting screen for editing print settings (¶ [94]), teaches wherein the display control unit is configured to display the predetermined warning display for each setting item of the print setting and displays the predetermined warning display related to the setting item including the changed set value (Fig. 10; ¶ [8] displaying warnings for settings which are not useable based on printer status).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Murata comprising an obtaining unit configured to obtain status information indicating status of the image output apparatus from the image output apparatus and a display control unit configured to display a setting screen to utilize the teachings of Mitsui which teaches the display control unit is configured to display the predetermined warning display for each setting item of the print setting and displays the predetermined warning display related to the setting item including the changed set value to notify the user of functional conflicts prior to information transmission.


Regarding claim 3, Murata discloses the information processing apparatus according to claim 1 (see rejection of claim 1).
Murata fails to explicitly disclose wherein the display control unit has a display mode of the predetermined warning display varying according to an area on the setting screen.
	Mitsui teaches the display control unit has a display mode of the predetermined warning display varying according to an area on the setting screen (Fig. 10).
	It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Murata comprising an obtaining unit configured to obtain status information indicating status of the image output apparatus from the image output apparatus and a display control unit configured to display a setting screen to utilize the teachings of Mitsui which teaches the display control unit has a display mode of the predetermined warning display varying according to an area on the setting screen to easily discern which settings will cause issues or errors to thereby select the appropriate corrective action.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Ferlitsch et al as applied to claim 1 above, and further in view of Kazuhisa Ebuchi et al (US 20120050803 A1).

Regarding claim 4, Murata discloses the information processing apparatus according to claim 1 (see rejection of claim 1).
Murata fails to explicitly disclose wherein in a case of displaying the predetermined warning display, the display control unit also displays information indicating a solution method. 
Ebuchi, in the same field of endeavor of providing a print setting screen for setting parameters for output print data (Abstract), teaches in a case of displaying the predetermined warning display, the display control unit also displays information indicating a solution method (Figs. 8 and 9).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Murata comprising an obtaining unit configured to obtain status information indicating status of the image output apparatus from the image output apparatus and a display control unit configured to display a setting screen to utilize the teachings of Ebuchi et al which teaches in a case of displaying the predetermined warning display, the display control unit also displays information indicating a solution method to automatically aid corrective actions and prevent possible print setting errors or conflicts. 

Allowable Subject Matter

Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
August 27, 2022